          Case 1:20-cv-00668-LY Document 1 Filed 06/26/20 Page 1 of 5




                                        UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF TEXAS
                                              AUSTIN DIVISION


Dean Long,
Plaintiff

v.                                                                        Civil Action No. 1:20-CV-668

Home Depot, Inc,
Defendant.

                                 PLAINTIFF’S ORIGINAL COMPLAINT

     TO THE HONORABLE JUDGE OF THE COURT:

                NOW COMES Plaintiff, Dean Long complaining of Defendant, Home Depot,

     Inc., and files this Plaintiff’s Original Complaint, and for cause of action would show

     the Court as follows:

                                      A.         Parties & Service Of Citation

          1. Plaintiff, Dean Long, is an individual who resided in Williamson County,

     Texas at the time of the events made the basis of this suit.

          2. Defendant, Home depot USA Inc, is a foreign corporation whose registered

     office is 2455 Paces Ferry Road, Atlanta Georgia, 30339. Defendant may be served

     with process by serving its registered agent for service of process, Corporation

     Service Company d/b/a CSC- Lawyers Incorporating Service Company at 211 E. 7th

     Street, Suite 620 Austin, TX 78701 via private process server.

                                           B.          Jurisdiction and Venue

                3.         Jurisdiction is proper in this Court because Plaintiff is entitled to

     damages in excess of the minimum jurisdiction of this Court. Specifically, Plaintiff

     seeks monetary relief over one million dollars ($1,000,000.00). This court has


     P lai nt i f f ’ s Or i g i na l Co m p lai n t
     P age 1 o f 5
     Case 1:20-cv-00668-LY Document 1 Filed 06/26/20 Page 2 of 5



jurisdiction because there is complete diversity between the parties and the amount

in controversy exceeds $75,000. 28 U.S.C. § 1332(a). Venue is proper in this district

court under 28 U.S.C. § 1391(b) because the matter occurred in this district.

                                        C.        Factual Background

     4. Plaintiff, Dean Long, brings this suit to recover damages for personal injuries

he sustained because of an incident which occurred on or about January 20, 2019, at

Defendants’ premises located at 2551 S. N I-35, Round Rock, Texas, 78664. The

incident was proximately caused by the negligence of Defendant, its agents, servants

and employees.

     5. On January 20 2019, Plaintiff was an invitee on Defendant’s premises

shopping. He pulled into a parking spot and upon exiting his vehicle he steps into a

pot hole. He tries to keep himself from falling, jerks back and hits his head against

his truck. He land hard on his back. He tries walking it off but starts feeling intense

shooing pain in both hips, lower back, left and right buttocks, and neck.

     6. Shortly following the incident he notified a Home Depot Manager, Carissa.

Carissa stated that she knew the condition pot hole was there but did not attempt to

fix it.

     7. The pothole was a condition which posed an unreasonable risk of danger

because anyone could trip and fall in it. It being in the parking lot it would be in a

natural blind spot for patrons as they exited their vehicles.

     8. Defendants knew and should have known of the dangerous condition

created by the pothole. Defendant neither corrected nor warned Plaintiff of the

dangerous condition.




P lai nt i f f ’ s Or i g i na l Co m p lai n t
P age 2 o f 5
     Case 1:20-cv-00668-LY Document 1 Filed 06/26/20 Page 3 of 5



     9. Plaintiff did not have knowledge of the dangerous condition and could not

have reasonably been expected to discover it prior to this incident. Defendant’s

creation of the dangerous condition, failure to correct the condition, or failure to

warn Plaintiff of the condition constituted negligence, and was a proximate cause of

the occurrence in question and Plaintiff’s resulting injuries.

                                       D.              Respondeat Superior

     10. At all times material hereto, all agents, servants, or employees of Defendants

were acting within the course and scope of employment or official duties.

Furthermore, at all times material hereto, all agents, servants, or employees of

Defendants, were acting in furtherance of the duties of their office or employment.

     11. Therefore, Defendants is responsible for all damages resulting from the

negligent acts or omissions of its agents, servants, or employees pursuant to the

Doctrine of Respondeat Superior.

                                                  E.       Negligence

     12. Plaintiff alleges that on the occasion in question, Defendants failed to use

ordinary care by various acts and omissions in at least the following ways:

           a.         Identifying the pothole but failing to take any action to remedy the

                      condition or warn of its existence;

           b.         Failure to exercise ordinary care in maintaining the premises in a

                      reasonably safe condition;

           c.         Failure to protect and safeguard invitees such as Plaintiff from

                      unreasonably unsafe and dangerous conditions;




P lai nt i f f ’ s Or i g i na l Co m p lai n t
P age 3 o f 5
     Case 1:20-cv-00668-LY Document 1 Filed 06/26/20 Page 4 of 5



           d.         Failure to exercise reasonable care to reduce or eliminate the risk to

                      invitees such as Plaintiff of the unreasonably unsafe and dangerous

                      conditions;

           e.         Failure to warn invitees of unreasonably unsafe and dangerous

                      conditions;

           f.         Failure to train employees in locating, preventing, reducing,

                      eliminating, and warning about unreasonably dangerous conditions;

           g.         Failure to adequately supervise employees to ensure they are locating,

                      preventing, reducing, eliminating, and warning about unreasonably

                      dangerous conditions; and

           h.         Failure to terminate employees incapable of locating, preventing,

                      reducing, eliminating, and warning about unreasonably dangerous

                      conditions.

Each and all of the above stated acts or omissions constitute negligence and the

same are a proximate cause of the injuries and damages sustained by Plaintiff.

                                                  F.   Damages

     13. Plaintiff would show that, as a direct and proximate result of the above-

mentioned collision, Plaintiff sustained significant personal injuries and damages,

including but not limited to the following:

           a. Past and future physical pain and suffering;

           b. Past and future mental anguish;

           c. Past and future medical expenses; and

           d. Past and future physical impairment.




P lai nt i f f ’ s Or i g i na l Co m p lai n t
P age 4 o f 5
     Case 1:20-cv-00668-LY Document 1 Filed 06/26/20 Page 5 of 5



                                           G.     Prayer For Relief

           WHEREFORE, Plaintiff requests that Defendants be cited to appear and

answer and that on final hearing Plaintiff have judgment against Defendant for an

amount within the jurisdictional limits of this Court, together with pre-judgment and

post-judgment interest as provided by law, costs of court and for such other and

further relief, at law or in equity to which Plaintiff is justly entitled.



                                                          Respectfully submitted,

                                                          THE CARLSON LAW FIRM, P.C.
                                                          1717 N. I-35
                                                          Suite 305
                                                          Round Rock, TX 78664
                                                          (512) 671-7277
                                                          (512) 238-0275 (fax)

                                                          _/s/ Roberto Flores
                                                          Roberto Flores
                                                          SBN: 24074211
                                                          Rflores@carlsonattorneys.com




P lai nt i f f ’ s Or i g i na l Co m p lai n t
P age 5 o f 5
